McGrath, C. J.
This case comes here on appeal from a decree adjudging certain taxes assessed upon defendant’s lands for the year 1892 to be void. The objections raised are:
1. That the county treasurer did not enter the delinquent lists furnished by the several township treasurers on the books in his office provided for that purpose, as required by section 46, Act No. 200, Rub. Acts 1891.
2. That the county clerk failed to add to the transcript the certificate of correctness required by said section 46.
3. That the assessment roll made by the supervisor was not made according to law, for the reason that certain of the property was not assessed in the name of the owner, or as unknown.
4. That the tax roll was not a copy of the assessment roll.
The curative provision of the act of 1891 (section 86) is very broad. It provides that no tax shall be void on account of real property having been assessed without the name of the owner, or in the name of any person other than the owner, or on account of any irregularity, informality, or omission, or want of any matter of form -or substance, in any proceeding, that does not prejudice the rights of the person whose property is taxed; that the absence of any record of any proceeding, or the omission of any mention in any record of any proceeding that should appear, shall not invalidate the proceeding, if the fact that such proceeding was had is shown by any other record, statement, or certificate made evidence by the terms of the act; that no tax shall be invalidated by ■ showing that any record, statement, certificate, affidavit, paper, or return cannot be found in the proper office, and, *407unless the contrary is affirmatively shown, the presumption shall be that such record was made, and such certificate, statement, affidavit, paper, or return was duly made and filed.
The object of the provision requiring the county treasurer to enter the list of the delinquent tax lands on the books of his office would seem to be to serve the convenience of the office, and to put the list of delinquent taxes into permanent form. In the present case it seems that the county treasurer furnished to the supervisor ■for each township a blank book, upon which the copy of the township assessment roll was entered for the township treasurer, and that these books were surrendered to the county treasurer with the returns. While the statute contemplates a return of the roll, and a separate statement of delinquent tax lands, and an entry of the same upon books provided for that purpose, it cannot be insisted that, although the purpose of the statute has been subserved, — the original put into permanent form, preserved in the office, and made the basis of subsequent proceedings, — the tax has been invalidated because of a failure to comply strictly with the provisions of the statute. The tranécript which is to be made and forwarded to the auditor general is not necessarily a transcript of the county treasurer’s books, but “of all the descriptions of land returned as delinquent for unpaid taxes.”
As to the second objection, the tax was assessed in 1892. The act of 1893 did not take effect until June 12, 1893. The act of 1891 did not require the transcript to be forwarded to the auditor general. As to the taxes of 1891 and 1892, the transcript so certified is not necessarily the basis for further proceedings. Section 123 of the act of 1893 (No. 206) provides generally for a transcript to be made by the county treasurer as to delinquent taxes for those years. The office of this transcript, under the act of 1891, is not apparent. It is not again referred to in the act. Section 46 of that act was taken from *408former acts, but tbe provision, appearing in sucb former acts, requiring tbe forwarding of sucb transcript to tbe auditor general, was omitted. Tax sales under the act of .1891 were not predicated upon this transcript, but tbe county, treasurer proceeded upon original papers appearing in bis office, without reference to this transcript.
As to tbe third objection, it is not shown that defendant bad any personal property in tbe township, or that its rights have been in any respect prejudiced by tbe omission to use tbe word “unknown” in tbe assessment roll.
As to tbe fourth objection, it appears that, in tbe beading of each page of the book in which tbe supervisor entered tbe copy of bis roll for tbe use of tbe township treasurer, tbe blanks provided for tbe name of tbe township and county were not filled, but there appeared printed on the outside of each book an'indorsement, sucb as “Hancock Township Assessment Roll of 1892,” and attached was tbe warrant of tbe supervisor, directed to “Charles Linder, township treasurer of tbe township of Hancock, in tbe county of Houghton.” We think that the roll was sufficiently identified. A failure to repeat tbe name of tbe township and county upon each page is not sucb a variance from the original as affects tbe roll. The utter carelessness of tbe officers intrusted with this important governmental function is lamentable, and deserves rebuke; but, on the other band, owners of property cannot- escape tbe payment of taxes properly levied where tbe defect complained of is not jurisdictional, and their rights have not been prejudiced by tbe omission.
Tbe decree of tbe court below is reversed, and a decree directed for petitioner, and tbe record remanded.
The other Justices concurred.